UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



OROOBA ALI AL BAHRAZAWI,

                            Plaintiff,                          18-CV-773Sr
v.

COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.



                                 DECISION AND ORDER

              As set forth In the Standing Order of the Court regarding Social Security

Cases subject to the May 21, 2018 Memorandum of Understanding, the parties have

consented to the assignment of this case to the undersigned to conduct all proceedings

in this case, including the entry of final judgment, as set forth in 42 U.S.C. § 405(g). Dkt.

#23.



                                     BACKGROUND

              Plaintiff applied for supplemental security income (“SSI”), benefits with the

Social Security Administration (“SSA”), on December 2, 2014, at the age of 51, due to

depression and anxiety. Dkt. #8, p.60.



              On July 20, 2017, plaintiff appeared with counsel and testified, through an

interpreter, along with an impartial vocational expert (“VE”), Linda Voss, at an

administrative hearing before Administrative Law Judge (“ALJ”), Melissa Lin Jones. Dkt.
#8, pp.30-58. At the commencement of the hearing, plaintiff’s attorney renewed his

request for a consultative exam for physical limitations, but the ALJ denied that request,

stating, “I have plenty of opinions from treating sources that I can rely on.” Dkt. #8, p.36.



              Plaintiff testified that she faints and falls to the ground; that she cannot

walk for more than 5 minutes and has pain in her legs and shoulder and weakness in

her left hand, as well as chest pains. Dkt. #8, p.39. She also testif ied that she cannot sit

for more than a half hour before her back hurts. Dkt. #8, p.41. She is very

temperamental, nervous, anxious, does not sleep well and when she does sleep, she is

awakened by nightmares. Dkt. #8, p.40. When she becomes anxious, she is unaware

of what she is doing, but will break things until she passes out and is taken to the

emergency room. Dkt. #8, p.43. She broke her finger when she fell during an episode

about six months ago. Dkt. #8, p.45. Plaintiff lives wither her 16 year-old daughter. Dkt.

#8, pp.40-41. She does not clean, cook, or wash dishes. Dkt. #8, p.41. She

understands a little bit of English. Dkt. #8, pp.47-48. She completed the sixth grade.

Dkt. #8, p.48. She traveled to Iraq for a month in 2015. Dkt. #8, p.49.



              The ALJ rendered a decision that plaintiff was not disabled on June 8,

2017. Dkt. #8, pp.15-24. The Appeals Council denied review on June 29, 2018. Dkt. #8,

p.6. Plaintiff commenced this action seeking review of the Commissioner’s final

decision on July 13, 2018. Dkt. #1.




                                             -2-
                             DISCUSSION AND ANALYSIS

              “In reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by substantial evidence in

the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012). Substantial evidence is defined as “such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Moran v. Astrue,

569 F.3d 496, 501 (2d Cir. 2009). If the evidence is susceptible to more than one

rational interpretation, the Commissioner’s determination must be upheld. McIntyre v.

Colvin, 758 F.3d 146, 149 (2d Cir. 2014). “W here an administrative decision rests on

adequate findings sustained by evidence having rational probative force, the court

should not substitute its judgment for that of the Commissioner.” Yancey v. Apfel, 145

F.3d 106, 111 (2d Cir. 1998).



              To be disabled under the Social Security Act (“Act”), a claimant must

establish an inability to do any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than

twelve months. 20 C.F.R. § 404.1505(a). The Commissioner must follow a five-step

sequential evaluation to determine whether a claimant is disabled within the meaning of

the Act. 20 C.F.R. § 404.1520(a). At step one, the claim ant must demonstrate that he is

not engaging in substantial gainful activity. 20 C.F.R. § 404.1520(b). At step two, the

claimant must demonstrate that he has a severe impairment or combination of



                                             -3-
impairments that limits the claimant’s ability to perform physical or mental work-related

activities. 20 C.F.R. § 404.1520(c). If the impairment meets or medically equals the

criteria of a disabling impairment as set forth in Appendix 1 of Subpart P of Regulation

No. 4 (the “Listings”), and satisfies the durational requirement, the claimant is entitled to

disability benefits. 20 C.F.R. § 404.1520(d). If the impairment does not meet the criteria

of a disabling impairment, the Commissioner considers whether the claimant has

sufficient RFC for the claimant to return to past relevant work. 20 C.F.R. § 404.1520(e)-

(f). If the claimant is unable to return to past relevant work, the burden of proof shifts to

the Commissioner to demonstrate that the claimant could perform other jobs which

exist in significant numbers in the national economy, based on claimant’s age,

education and work experience. 20 C.F.R. § 404.1520(g).



              In the instant case, the ALJ made the following findings with regard to the

five-step sequential evaluation: (1) plaintiff had not engaged in substantial gainful

activity since she filed his application for benefits on December 2, 2014; (2) plaintiff’s

osteoarthritis of the knees, syncope, anxiety, depression, left hand fracture, right

shoulder degenerative disc disease, plantar fascial fibromatosis, degenerative disc

disease, bilateral carpal tunnel, and obesity were medically determinable impairments,

but did not rise to the level of a severe impairment or severe combination of

impairments. Dkt. #8, pp.17-24.



              Plaintiff argues that the ALJ erred in failing to find that plaintiff’s medically

determinable impairments constitute a severe impairment. Dkt. #9-1, pp.12-16. Plaintiff

                                              -4-
further argues that the ALJ failed to develop the record by obtaining medical source

statements from plaintiff’s treating physicians or seeking a consultative physical

examination, particularly given the ALJ’s rejection of those physical medical source

opinions contained within the record. Dkt. #9-1, pp.17-22.



              The Commissioner responds that the ALJ’s determination that plaintiff’s

physical conditions did not rise to the level of a severe impairment is supported by

substantial evidence and that plaintiff’s mental condition did not rise to the level of a

severe impairment because she suffered no more than mild limitations in any of the

four areas of functioning. Dkt. #19-1, pp.20-28. The Commissioner further responds

that there was no need for a consultative examination because there was sufficient

medical evidence from which the ALJ could make a determination as to plaintiff’s RFC.

Dkt. #19-1, pp.28-30.



              A determination that a plaintiff is not disabled at step two of the sequential

analysis is appropriate when medical evidence establishes only a slight abnormality

which would have no more than a minimal effect on an individual’s ability to work. Pronti

v. Barnhart, 339 F. Supp.2d 480, 488 (2d Cir. 2004). T he standard at step two is de

minimis and is intended only to screen out the very weakest cases. McIntyre v. Colvin,

758 F.3d 146, 151 (2d Cir. 2014); See Dixon v. Shalala, 54 F.3d 1019, 1030 (2d Cir.

1995). Despite this lenient standard, the mere presence of a disease or impairment, or

establishing that a person has been diagnosed or treated for a disease or impairment is

not, by itself, sufficient to render a condition severe at step two of the sequential


                                             -5-
evaluation. Taylor v. Astrue, 32 F. Supp.3d 253, 255 (N.D.N.Y. 2012). Where a plaintiff

has multiple impairments, the combined effect of all impairments should be considered

without regard as to whether any such impairment, if considered separately, would be

of sufficient severity. Id. at 267.



               In the instant case, the ALJ relied upon a consultativ e examination by

Janine Ippolito, Psy.D., to determine that plaintiff’s mental impairments did not rise to

the level of a severe impairment. Dkt. #8, p.23. Dr. Ippolitio diagnosed plaintiff with

major depressive disorder, recurrent, moderate, with panic attacks and opined that

plaintiff

               presents as able to follow and understand simple directions
               and instructions, perform simple tasks independently,
               maintain attention and concentration, learn new tasks,
               perform complex tasks independently, and relate adequately
               with others, with no evidence of limitation. She can maintain
               a regular schedule, making appropriate decisions, and
               appropriately deal with stress with moderate limitations.
               These limitations are due to her current emotional distress,
               fatigue, and suspected lack of motivation.

               The results of the present evaluation appear to be consistent
               with psychiatric problems, but in itself, this does not appear
               to be significant enough to interfere with the claimant’s ability
               to function on a daily basis.

Dkt. #8, p. 228. The ALJ also gave great weight to the opinion of the state agency

psychological consultant who determined that plaintiff had no more than mild mental

limitations based upon the mental status examinations within the record. Dkt. #8, p.23.

In contrast, the ALJ afforded the opinion of plaintiff’s treating psychiatrist, Dr. George,

little weight because Dr. George’s opinion is not consistent with the record as a whole.

Dkt. #8, p.22. For example, plaintiff denied anxiety and depression to providers at

                                              -6-
Excelsior Orthopedics (Dkt. #8, p.230-231, 482, 792 & 800), and reported to Dr.

Safarzaeh-Amiri that she was no longer experiencing symptoms with use of medication

prescribed by Dr. George. Dkt. #8, p.249. In fact, Dr. George observed plaintiff’s mood

to be brighter and her affect normal subsequent to prescribing psychotropic medication.

Dkt. #8, p.275. Although plaintiff continued to obtain psychotropic medication from

providers subsequent to Dr. George’s retirement, plaintiff continued to report that her

mood was better and she was less anxious when taking her medication. Dkt. #8,

pp.342, 348 & 350. Thus, the Court finds the ALJ’s determination that plaintiff’s anxiety

and depression did not rise to the level of a severe impairment supported by substantial

evidence.



              With respect to plaintiff’s physical impairments, to wit, osteoarthritis of the

knees, syncope, left hand fracture, right shoulder degenerative joint disease, plantar

facial fibromatosis, degenerative disc disease, bilateral carpal tunnel and obesity, the

ALJ gave little weight to the opinions of plaintiff’s treating physicians regarding plaintiff’s

functional limitations because of plaintiff’s limited treatment relationship with the

providers and because plaintiff’s impairments did not meet the durational requirements.

Dkt. #8, pp.23-24. As set forth in 20 C.F.R. § 404.1523(b), if a plaintiff has two or more

concurrent impairments that, when considered in combination, are severe, the

Commissioner must determine whether the combined effect of the impairments can be

expected to continue to be severe for 12 months. If one or more of the impairments

improves or is expected to improve within 12 months, so that the combined effect of the

remaining impairments is no longer severe, the 12-month duration test is not met.


                                              -7-
              In the instant case, although only based upon her observations of plaintiff

from June through August of 2015, Dr. Rania Karam-Bayoumi opined that plaintiff

suffered from arthritis and had moderate limitations with respect to walking, standing,

sitting, lifting, carrying, pushing, pulling, bending, seeing, hearing, speaking, using

hands and climbing stairs. Dkt. #8, p.476. In addition, although the treating physicians

at Excelsior Orthopaedics opined that plaintiff’s knee and ankle conditions were only

expected to last for 1-3 months, they opined that plaintiff’s condition would impose

moderate limitations upon plaintiff’s ability to lift, carry, push, pull, bend, see, hear,

speak, use her hands and climb stairs. Dkt. #8, pp.480-481. In fact, the physicians at

Excelsior Orthopaedics continued to treat plaintiff for more than a year, providing

regular cortisone injections in her knees, shoulders, feet and wrists between June 29,

2015 and August 7, 2017. Dkt. #8, pp. 231, 470, 483, 488, 493, 496, 499, 502, 544,

740, 749, 788, 797 & 801. Physical therapy notes dated February 8, 2017 and May 26,

2017 indicate functional limitations of decreased ability to ambulate, transfer, ascend

and descend stairs. Dkt. #8, pp.737 & 778. Physical therapy notes dated May 3, 2017

indicate functional limitations including inability to lift overhead and behind back and

head. Dkt. #8, p.761. Moreover, as the ALJ noted, objective medical evidence included

X-rays of plaintiff’s spine which revealed multiple levels of degenerative disc disease

and facet joint arthropathy (Dkt. #8, pp.785-786); an MRI of plaintiff’s right shoulder

which revealed a tear and degenerative change in the joint (Dkt. #8, p.787), and an

EMG which revealed evidence of mild left carpal tunnel syndrome (Dkt. #8, pp.542 &

752). Given this record, the Court finds that the ALJ’s determination that plaintiff does

not have an impairment or combination of impairments that has lasted more than 12

                                              -8-
months and significantly limits her physical ability to perform basic work activities is not

supported by substantial evidence.




                                      CONCLUSION

              Based on the foregoing, plaintiff’s motion for judgment on the pleadings

(Dkt. #9), is granted in so far as plaintiff seeks remand and the Commissioner’s motion

for judgment on the pleadings (Dkt. #19), is denied.



              The Clerk of the Court is directed to close this case.



              SO ORDERED.



DATED:        Buffalo, New York
              March 10, 2020


                                         s/ He. Kenneth Schroeder, Jr.
                                   H. KENNETH SCHROEDER, JR.
                                        United States Magistrate Judge




                                             -9-
